                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
               Plaintiff,                          §
v.                                                 §
                                                   §     CRIMINAL ACTION NO. 4:11-CR-166
MISTY LYNETT BRIGHAM (3),                          §
                                                   §
               Defendant.                          §


                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

       Now before the Court is the request for revocation of Defendant’s supervised release. After

the District Judge referred the matter to this Court for a report and recommendation, the Court

conducted a hearing on May 23, 2019, to determine whether Defendant violated her supervised

release. Defendant was represented by Robert Arrambide. The Government was represented by

Camelia Lopez.

       Misty Lynett Brigham was sentenced on November 5, 2012, before The Honorable Marcia

A. Crone of the Eastern District of Texas, after pleading guilty to the offense of Conspiracy to

Possess with Intent to Distribute Cocaine Base, a Class A felony. This offense carried a statutory

maximum imprisonment term of life. The guideline imprisonment range, based on a total offense

level of 31 and a criminal history category of I, was 108 to 135 months. Misty Lynett Brigham

was subsequently sentenced to 108 months of imprisonment, followed by a 5-year term of

supervised release, subject to the standard conditions of release, plus special conditions to include

financial disclosure, drug treatment and testing, mental health treatment, and a $100 special

assessment. On May 11, 2015, the defendant’s term of imprisonment was reduced to 87 months

pursuant to 18 U.S.C. § 3582(c)(2). The Defendant’s term of imprisonment was reduced a second


REPORT AND RECOMMENDATION – Page 1
time on September 8, 2015, to 43 months under Rule 35(b) of the Federal Rules of Criminal

Procedure. On October 9, 2015, Misty Lynett Brigham completed her period of imprisonment and

began service of the supervision term.

       On May 6, 2019, the U.S. Probation Officer executed a Petition for Warrant or Summons

for Offender Under Supervision [Dkt. #908, Sealed]. The Petition asserted that Defendant violated

two (2) conditions of supervision, as follows: (1) The defendant shall refrain from any unlawful

use of a controlled substance; and (2) The defendant shall refrain from excessive use of alcohol

and shall not purchase, possess, use, distribute, or administer any controlled substance or any

paraphernalia related to any controlled substances, except as prescribed by a physician.

       The Petition alleges that Defendant committed the following acts: (1) and (2) On March

21, 2018, the defendant submitted a urine specimen which tested positive for marijuana. The

specimen was confirmed positive by Alere Toxicology Services. On April 16, April 23, April 30,

and May 4, 2018, the defendant submitted urine specimens which tested positive for marijuana.

Interpretation Reports were obtained from Alere Toxicology Services on May 7 and May 21, 2018,

which indicated the defendant reused marijuana prior to each of these collection dates. On May

30, 2018, the defendant submitted a urine specimen which tested positive for marijuana. An Alere

Toxicology Services report was received on June 6, 2018, confirming the positive specimen. On

April 3, 2019, the defendant submitted a urine specimen which tested positive for marijuana. An

Alere Toxicology Services report was received April 15, 2019, confirming the positive specimen.

On April 29, 2019, the defendant submitted a urine specimen which tested positive for marijuana.

An Alere Toxicology Services report was received May 5, 2019, confirming the positive specimen.




REPORT AND RECOMMENDATION – Page 2
        Prior to the Government putting on its case, Defendant entered a plea of true to both

allegations of the Petition. Having considered the Petition and the plea of true to allegations one

(1) and two (2), the Court finds that Defendant did violate her conditions of supervised release.

        Defendant waived her right to allocute before the District Judge and her right to object to

the report and recommendation of this Court.

                                         RECOMMENDATION

        Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

supervised release be revoked and that she be committed to the custody of the Bureau of Prisons

to be imprisoned for a term of three (3) months, followed by twelve (12) months of supervised

release. The Court recommends that the following special conditions be reimposed:

        (1) You must provide the probation officer with access to any requested financial

            information for purposes of monitoring employment; and


        (2) You must participate in a program of testing and treatment for substance abuse and

            follow the rules and regulations of that program until discharged. The probation officer,

            in consultation with the treatment provider, will supervise your participation in the

            program. You must pay any cost associated with treatment and testing.

        The Court also recommends that Defendant be housed in the womens’ Bureau of Prisons

facility at Carswell, if appropriate.

       SIGNED this 3rd day of June, 2019.




                                        ___________________________________
                                        Christine A. Nowak
                                        UNITED STATES MAGISTRATE JUDGE

REPORT AND RECOMMENDATION – Page 3
